Citation Nr: 0809312	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure. 

3.  Entitlement to service connection for a psychiatric 
disability, claimed as depression, including as due to 
herbicide exposure. 

4.  Entitlement to service connection for diabetes mellitus, 
type II, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet App 
257 (2006) that reversed a decision of the Board of Veterans' 
Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Haas and is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  

The veteran seeks service connection for hypertension, 
depression, and diabetes mellitus type II as a result of 
herbicide exposure.  His DD 214 reflects that he served in 
the Navy, and received the Vietnam Service Medal and Republic 
of Vietnam Campaign Medal with device.  Also, the National 
Personnel Record Center (NPRC) was not able to determine 
whether the veteran had in-country service in Vietnam but 
found that he served aboard a ship which was in the official 
waters of Vietnam.  Accordingly, his service connection 
claims based on herbicide exposure will be addressed in a 
separate and forthcoming Board action once a final decision 
is reached in the Haas case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he has a back 
disability related to service. 

Initially, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  While the veteran has received 
notices pursuant to VCAA requirements, he has not been 
notified of the degree of disability and effective date of an 
award.  On remand, proper notice is required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran about disability ratings and effective dates for the 
award of benefits, and also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
provided prior to the adjudication of the issue on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

Throughout the appeal, the veteran has indicated that during 
service, he was hospitalized at the Balboa Hospital in San 
Diego, California in October 1968.  Also, the veteran 
indicated having had back surgery at Santa Monica Hospital in 
January 1981.  While the veteran's authorization for surgery 
from Santa Monica Hospital is in the claims folder, his 
surgery records are not in the records.  There is no 
indication that the RO has attempted to obtain these records 
and as such they should be obtained.  38 C.F.R. § 
3.159(c)(1),(2) (West 2002); Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

Also, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

Service medical records show multiple notations related to 
the veteran's back.  A September 1968 record noted that the 
veteran had trauma to the back two weeks before while lifting 
and was then having dull aching pain and cramps over the 
right buttocks.  On examination, he demonstrated full range 
of motion of both hips, deep tendon reflexes were equal 
bilaterally, and sensation was slightly decreased over the 
lateral aspect of right buttocks.  No abnormal findings were 
noted and an impression of gluteal strain was also noted.  A 
December 1968 record noted a hamstring muscle strain, pain 
over the low back.  Then in January 1969, the veteran 
complained of a pulled leg muscle; impressions of chronic 
back strain and hamstring spasm were noted.  Post-service 
records include a January 2004 letter from G.M.K. Schechter, 
M.D. noting that she had been treating the veteran since May 
2002, that he first injured his back while in-service, and 
has been in constant pain since that time.  On remand, the 
veteran should be afforded an examination to determine the 
etiology of any current back disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
    
(a) Notify the veteran of the 
information and evidence necessary to 
substantiate his claim;

(b) Notify the veteran of the 
information and evidence he is 
responsible for providing;

(c) Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency;

(d) Notify him that he should submit 
such evidence or provide VA with the 
information necessary for VA to obtain 
such evidence on his behalf;

(e) Request that the veteran provide 
any evidence in his possession that 
pertains to his claim; and

(f) Provide the veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claim.

2.	Attempt to obtain the veteran's records 
from Balboa Hospital in San Diego, 
California from October 1968.  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records 
are not available.

3.	With any necessary assistance from the 
veteran, obtain the surgical and other 
clinical records from Santa Monica 
Hospital dated in January 1981.  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented.

4.	Schedule the veteran for orthopedic and 
neurological examinations to ascertain 
the nature and etiology of any current 
back disability, including specifically 
an assessment as to whether he has any 
current back disability etiologically 
related to the in-service notations 
cited above.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

For each back disability identified, 
the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is 
causally or etiologically related to 
the veteran's period of active service, 
including the in-service notations 
related to the back cited herein.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

5.	Thereafter, the RO should readjudicate 
the issue on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



